Citation Nr: 1131511	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-15 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bartonella henselae infection, previously claimed as lumps on the left arm and armpit with infection.

2.  Entitlement to service connection for residuals of a traumatic brain injury.

3.  Entitlement to an increased disability rating for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to November 1988, December 1990 to June 1991, September 1991 to September 1992, and October 1999 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  A timely Notice of Disagreement was received by VA in May 2008.  Subsequently, the claims file was transferred to the RO in Chicago, Illinois for handling.  The Veteran testified at an April 2011 Travel Board hearing held at the Chicago RO.

The Veteran's appeal also initially included the issue of entitlement to service connection for seizures, claimed as being secondary to the Veteran's service-connected disabilities.  That issue, however, was not preserved for appeal in the Veteran's April 2009 substantive appeal.  At his Travel Board hearing, the Veteran confirmed that he did not wish to pursue his appeal as to that issue.  Accordingly, the issue of entitlement to service connection for seizures is not before the Board on appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

A.  Service Connection for Bartonella Henselae Infection

At his Travel Board hearing, the Veteran testified that he first experienced lumps on his body during service, within a month or two of being at Baghdad Airport in 2003.  According to the Veteran, that area "was crawling" with cats, dogs, and large rats which were seen feeding upon dead bodies in the area.

Post-service treatment records beginning in 2007 document the presence of lesions in the axilla and epitrochlear region of the left side, left arm, left thigh, and right shin which were diagnosed as bartonella henselae infection.  Although the Veteran testified at his hearing that he did not currently or previously own pets, VA psychiatric treatment records indicate that the Veteran did, at one time, own three dogs.  Further, the post-service treatment records do not provide an opinion as to the etiology of the Veteran's disorder.  Notwithstanding the above, the Veteran has not yet been afforded a VA examination of his bartonella henselae infection.  Such an examination is necessary in determining the etiology of the Veteran's bartonella henselae infection.  The Veteran should be scheduled for such an examination.  38 C.F.R. § 3.159(c)(4).

The Board also notes that post-service treatment records after December 2008 have not been obtained and associated with the claims file.  In view of the remand instructions above and which follow, efforts to obtain such records should be made.  38 C.F.R. § 3.159(c)(2).

B.  Service Connection for Residuals of a Traumatic Brain Injury

Insofar as the Veteran's claim of entitlement to service connection for residuals of a traumatic brain injury, the Veteran asserts that he was involved in a 1991 in-service motor vehicle accident in which a truck he was driving lost its brakes and rear-ended another vehicle while traveling 35 miles per hour.  The Veteran states that he struck his head on the dashboard in the impact and estimates that he lost consciousness for a period between 30 minutes to an hour.  The Veteran also reports that he was exposed to multiple concussive blasts during his service in the Persian Gulf.  In particular, he relates a 2003 incident at Baghdad Airport in which an enemy warhead struck in close proximity and resulted in a concussive wave.

Service treatment records associated in the claims file correspond only to in-service treatment received by the Veteran during his period of active duty from October 1999 to February 2005.  Given the Veteran's assertion of a 1991 motor vehicle accident, the Veteran's service treatment records from and subsequent to the period before October 1999 are crucial in determining the nature and etiology of his claimed traumatic brain injury.  Under the circumstances, efforts should be made to obtain the Veteran's complete service treatment records for all in-service treatment received by him before October 1999.  38 C.F.R. § 3.159(c)(2).

Post-service neuropsychiatric testing reveals impairment of the Veteran's cognitive and motor functioning.  The post-service neuropsychological treatment records through December 2008 document symptoms that include forgetfulness, problems at work marked by losing track of time and his tasks at work, recurring blackouts, headaches, numbness and drooping of the right side of his face, slurred speech, loss of balance, sensitivity to light and sound, feelings of being overwhelmed, poor concentration, difficulty making decisions, fatigue, difficulty falling or staying asleep, and irritability.

VA examinations to determine the nature and etiology of the Veteran's claimed traumatic brain injury residuals were afforded in October 2006 and August 2007.  The opinions rendered following both examinations, however, were inconclusive, apparently due to a lack of diagnostic information.  In the October 2006 VA examination report, the examiner opined that the Veteran's right-sided facial numbness and weakness were not consistent with a cervical spine injury, and suggested that nerve conduction studies of the right arm be performed in order to more clearly determine the nature and etiology of those symptoms.  With regard to reported right hand numbness, the examiner determined that symptom was related to a cervical spine injury, but once again recommended further nerve conduction studies to definitively determine such a relationship.  In the August 2007 VA examination report, the examiner noted that there was insufficient information available at that time to form a diagnosis with regard to the Veteran's reported blackouts (which the Veteran characterized as seizures).  In that regard, the examiner noted that the Veteran was scheduled for a neurological examination later that month and expressed that he would await the results of that evaluation before rendering further opinions.  Although the subsequent August 2007 neurological evaluation is incorporated in the claims file, there is no indication that a subsequent review of that record and an addendum report were requested from the August 2007 VA examiner.  The Veteran was also not scheduled for a new VA examination.

In view of the inconclusive findings expressed in the prior VA examination reports, the Veteran should be scheduled for a new VA examination with a neuropsychologist to determine the nature and etiology of the claimed residuals of his traumatic brain injury.  38 C.F.R. § 3.159(c)(4).  Additionally, to the extent that the examiner is able, the examiner should be asked to differentiate the symptoms that are attributable to the Veteran's traumatic brain injury residuals (or other cognitive/behavioral/psychiatric disability) and those that are attributable to his PTSD.  If the examiner is unable to do so, he or she should explain why the Veteran's symptoms cannot be differentiated in that way.

C.  Increased Rating for Posttraumatic Stress Disorder and Entitlement to TDIU

Through his August 2007 claim and subsequent claim submissions, the Veteran generally asserts entitlement to an increased disability rating for PTSD, currently rated as 30 percent disabling.  At his April 2011 Travel Board hearing, he reported psychiatric symptoms which include frequent anger outbursts marked by multiple physical assaults against his spouse, co-workers, and others; mood swings; distance from his first spouse which precipitated a divorce in 2006 and has resulted in a restraining order held by his first spouse; no relationships since his 2006 divorce; anxiety attacks; avoidance of large crowds; isolative behavior; sleep disturbances marked by nightmares and sleepwalking; memory loss; and an inability to keep track of time.  Post-service treatment records indicate that the Veteran has not worked since he lost his job in May of 2007.  An August 2007 letter from the Veteran's work rehabilitation counselor, Ms. J.C.B., expresses the opinion that the Veteran is unable to secure or maintain employment due at least in part to his PTSD symptoms.

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  The foregoing evidence raises the issue of the Veteran's entitlement to TDIU.  Accordingly, the Board has recharacterized the issues as styled on the title page of this remand.

With regard to the Veteran's TDIU claim, further development is warranted to ascertain whether the symptoms attributable to the Veteran's service-connected disorder more nearly approximate the criteria for a total rating based on unemployability.  In this regard, the RO should contact the Veteran and request him to complete and submit a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940). 

Also, and as noted above, the post-service treatment records associated with the claims file pertain to treatment only through December 2008.  Efforts should be made to obtain the Veteran's private and VA treatment records since that time.  38 C.F.R. § 3.159(c).

Further, the Board notes that VA has not provided the Veteran with a VA psychiatric examination of his PTSD since his August 2007 claim.  In fact, the most recent VA psychiatric examination appears to have been performed in October 1994.  The Veteran should be afforded a new VA examination to assess the current severity of his PTSD.  The purpose of this examination will be to accurately assess the current severity of his PTSD and to assess whether the Veteran's PTSD has presented symptoms that prevent him from securing or following a substantially gainful occupation.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, to the extent that the examiner is able, the examiner should be asked to differentiate the symptoms that are attributable to the Veteran's PTSD and those that are attributable to the Veteran's traumatic brain injury or other cognitive/behavioral/psychiatric disability.  If the examiner is unable to do so, he or she should explain why the Veteran's symptoms cannot be differentiated in that way.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for bartonella henselae infection and for residuals of a traumatic brain injury; for an increased rating for PTSD, currently rated as 30 percent disabling; and for TDIU.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and, must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should be provided a VA Form 21-8940, and be requested to complete and return the form to the RO.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his bartonella henselae infection, residuals from his claimed traumatic brain injury, and/or PTSD since December 2008.

2.  Then, any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Service treatment records associated in the claims file correspond only to in-service treatment received by the Veteran during his period of active duty from October 1999 to February 2005.  Given the Veteran's assertion of a 1991 in-service motor vehicle accident in which he allegedly sustained injuries, efforts should be made to obtain the Veteran's complete service treatment records for all in-service treatment received by him before October 1999, including periods of active duty from August 1988 to November 1988, December 1990 to June 1991, and September 1991 to September 1992.  38 C.F.R. § 3.159(c)(2).

4.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, with an examiner who has expertise in infectious diseases, to determine the etiology of his bartonella henselae infection.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's bartonella henselae infection is etiologically related to his 2003 exposure to animals during his active duty service at Baghdad Airport, or, to any other injury or illness incurred during active duty service. 

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, relevant findings on examination and in the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

5.  The Veteran should also be afforded a VA neuropsychological examination to determine the nature and etiology of his claimed residuals from traumatic brain injury.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies, to include cervical, right arm, lumbosacral, and right leg nerve conduction studies and any other studies deemed necessary by the examiner, should be performed.  Based on a review of the claims file, the Veteran's reported history of symptoms and treatment, and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis(es) corresponding to the claimed disorder.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed disorder is etiologically related to an in-service traumatic brain injury or any other injury or illness incurred by the Veteran during his active duty service.  The examiner is also asked to differentiate those symptoms which are attributable to the Veteran's traumatic brain injury and those which are attributable to his PTSD.  If the examiner is unable to do so, he or she should offer an explanation as to why the Veteran's symptoms cannot be differentiated in that way.  Finally, the examiner is asked to offer an opinion as to whether the Veteran's traumatic brain injury has prevented him from securing or following a substantially gainful occupation.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (which includes the Veteran's service treatment records (including his August 2002 neuropsychological evaluation), post-service treatment records, April 2011 hearing testimony, and letters submitted by the Veteran's work rehabilitation counselor in August 2007 and the Veteran's father in December 2007), findings from the examination, and relevant medical principles.

All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

6.  The Veteran should also be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, current symptoms, any interference with daily and/or occupational activities, and the level of disability.  A multi-axis diagnosis, with a GAF score, should be rendered.    The examiner is also asked to differentiate those symptoms which are attributable to the Veteran's PTSD and those which are attributable to his traumatic brain injury.  If the examiner is unable to do so, he or she should offer an explanation as to why the Veteran's symptoms cannot be differentiated in that way.  The examiner must also provide an opinion as to whether the Veteran's PTSD has prevented the Veteran from securing or following a substantially gainful occupation.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

7.  After completion of the above development, the Veteran's claims for service connection for bartonella henselae infection and for residuals of a traumatic brain injury; for an increased rating for PTSD, currently rated as 30 percent disabling; and for TDIU, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


